DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending.
Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
     Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 09/132021.
The application has been amended as follows:

15.	(Currently Amended) A method implemented by a computing system in a decentralized network for using an association data structure corresponding to a derived decentralized identifier of a subject entity to share a verified claim about the subject entity to one or more relying entities, 
generating 
creating the association data structure using the derived decentralized identifier, the association data structure being structured to be interpretable by a relying entity as demonstrating that a verified claim is about the derived decentralized identity, the association data structure being created by applying the derived decentralized identifier to a first function as first input to generate a seed as first output from the first function and then applying the seed and the derived decentralized identifier to a second function as second input to generate the association data structure as second output from the second function; and
causing the verified claim about the subject entity to be provided to the relying entity, the verified claim including the created association data structure. 

				    Allowable Subject Matter
Claims 1-19 and 21 are allowed.
       Reason for allowance
The invention defined in claims 1, 15, and 21 are not suggested by the prior art of record. 
The prior art of record (in particular, Hamel; Bjorn et al. US 20190319940 A1, Fallah; Jay et al. US 20180343126 A1, Korb; Eric R. US 20170109759 A1, Brownlee; Johnathan W. et al. US 20190253254 A1, Lindemann; Rolf US 20190222424 A1, “deriving the decentralized identifier of a subject entity;
creating an association data structure using the derived decentralized identifier, the association data structure including a message authentication code and being structured to be interpretable by a relying entity as demonstrating that a verified claim is about the derived decentralized identity; and
causing the verified claim about the subject entity to be provided to the relying entity, the verified claim including the created association data structure.” and similar limitations of independent claims 15 and 21 in combination with the other claimed features as a whole."
Therefore independent claims 1, 15 and 21 are allowed.
Dependent claims 2-14 and 16-19 are also allowed based on their dependencies on independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493